Citation Nr: 0701346	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  00-21 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional right ankle disability claimed as a result of 
Department of Veterans Affairs (VA) surgical treatment in 
June 1999.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1963 to November 1965.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2000 
decision of the Fort Harrison VA Regional Office (RO), which 
denied the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 for right ankle disability on the basis that it was 
not well grounded.  The veteran disagreed with the decision, 
and in his October 2000 substantive appeal he requested a 
personal hearing before a hearing review officer at the RO.  
In May 2001, the RO conducted a de novo review and denied the 
claim on the merits. In correspondence received by the RO in 
July 2001, the veteran accepted the option to have his claim 
reviewed by a Decision Review Officer (DRO) under the post-
decision review process (apparently in lieu of a hearing 
before a hearing officer at the RO).  The case was previously 
before the Board in April 2003, when the Board arranged for 
additional development.  The development was completed, and 
the case came before the Board again in August 2003, when it 
was remanded for due process considerations. 

In April 2005, the Board issued a decision that denied the 
veteran's claim for compensation under 38 U.S.C.A. § 1151.  
The veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  On August 18, 2006, the 
Court issued an order that granted a Joint Motion for Remand 
to the Board (Joint Motion) filed by counsel for both 
parties, vacated the Board's April 2005 decision, and 
remanded the matter on appeal to the Board for action in 
compliance with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify the appellant if further action 
is required on his part.


REMAND

Unfortunately, existing law and regulations mandate a return 
of this file to the RO for due process considerations.
First, additional evidence (a statement from Kurt Werner, 
M.D.) was received in December 2006, subsequent to the 
issuance of the November 2003 Supplemental Statement of the 
Case (SSOC) and August 2006 Court Order, which has not been 
reviewed by the RO in conjunction with the issue on appeal.  
RO consideration of the additional evidence was not waived.  
Accordingly, the RO must be given the opportunity to review 
this evidence before the Board can enter a decision.  See 
38 C.F.R. § 20.1304(c) (2006).

Second, on March 3, 2006, the Court issued a decision in the 
consolidated appeal Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  By inference pertinent requirements 
apply to a claim seeking benefits under 38 U.S.C.A. § 1151.  
In view of the need to return the case to the RO for the 
reason outlined above, the Board believes it appropriate to 
also direct that action be taken to remedy any inadequacy of 
notice under the holding in Dingess.

Accordingly, the case is REMANDED for the following:

1.  With respect to the issue of 
entitlement to compensation under 
38 U.S.C.A. § 1151 for additional right 
ankle disability claimed as a result of 
VA surgical treatment in June 1999, the 
RO should provide the veteran notice 
regarding the rating of disability and 
effective dates of awards in accordance 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should then review the claim 
for compensation under 38 U.S.C.A. 
§ 1151.  If it remains denied, the 
veteran and his representative should be 
furnished an appropriate SSOC, and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


